 

Exhibit 10.2

EXHIBIT D

to Subscription Agreement

REGISTRATION RIGHTS AGREEMENT

AGREEMENT dated as of November 5, 2004, between MONARCH POINTE FUND, LTD.  (the
“Funds”) and MERCATOR ADVISORY GROUP, LLC (“MAG”) (the Funds and MAG are
referred to individually as a “Holder” and collectively as the “Holders”), and
Spescom Software Inc., a California corporation (the “Company”).

WHEREAS, the Funds have purchased, for an aggregate of $2,200,000, an aggregate
of 2,200 shares of Series G Convertible Preferred Stock (the “Series G Stock”)
from the Company, and have the right to cause their Series G Stock to be
converted into shares of Common Stock, no par value (the “Common Stock”), of the
Company, pursuant to the conversion formula set forth in the Certificate of
Determination of Series G Preferred Stock as filed with the Secretary of State
of the State of California on the date hereof (the “Certificate of
Determination”);

WHEREAS, each Fund and MAG have acquired Warrants (together, the “Warrants”)
from the Company, pursuant to which the Holders have the right to purchase in
the aggregate up to the number of shares of Common Stock equal to $1,100,000
divided by the Ceiling Price as such term is defined in the Certificate of
Determination through the exercise of such Warrants;

WHEREAS, the Company desires to grant to the Holders the registration rights set
forth herein with respect to the shares of Common Stock issuable upon the
conversion of the Series G Stock and the exercise of the Warrants.

NOW, THEREFORE, the parties hereto mutually agree as follows:

1.     Registrable Securities.  As used herein the terms “Registrable Security”
means each of the shares of Common Stock issued (i) upon the conversion of the
Series G Stock (the “Conversion Shares”) and (ii) upon exercise of the Warrants
(the “Warrant Shares”), provided, however, that with respect to any particular
Registrable Security, such security shall cease to be a Registrable Security as
of the date of determination that (a) it has been effectively registered under
the Securities Act of 1933, as amended (the “Securities Act”), and disposed of
pursuant thereto, or  (b) registration under the Securities Act is no longer
required for the immediate public distribution of such security.  The term
“Registrable Securities” means any and/or all of the securities falling within
the foregoing definition of a “Registrable Security.”  In the event of any
merger, reorganization, consolidation, recapitalization or other change in
corporate structure affecting the Common Stock, such adjustment shall be made in
the definition of “Registrable Security” as is appropriate in order to prevent
any dilution or enlargement of the rights granted pursuant to this Section 1.

2.     Registration.

(a)   The Company shall use its commercially reasonable efforts to file a
registration statement (the “Registration Statement”) with the Securities and
Exchange Commission (the “SEC”) within thirty (30) days after the date of this
Agreement in order to

--------------------------------------------------------------------------------


register the resale of the Registrable Securities under the Securities Act.  The
Company shall use its commercially reasonable efforts to cause the Registration
Statement to become effective no later than (a) ninety (90) days after the
filing date if such Registration Statement is not subject to SEC review, or (b)
one hundred twenty (120) days after the filing date if such Registration
Statement is subject to SEC review.  Once effective, the Company shall use its
commercially reasonable efforts to maintain the effectiveness of the
Registration Statement until the earliest of the following dates (the
“Expiration Date”) (i) the date that all of the Registrable Securities have been
sold, or (ii) the date that the Company receives an opinion of counsel to the
Company that all of the Registrable Securities may be freely traded without
registration under the Securities Act, under Rule 144 promulgated under the
Securities Act or otherwise.

(b)   The Company will initially include in the Registration Statement as
Registrable Securities (i) Seven Million Three Hundred Thirty-Three Thousand
Three Hundred Thirty-Three (7,333,333) shares of Common Stock issuable upon
conversion of the Series G Stock and (ii) the maximum numbers of shares of
Common Stock issuable upon exercise of the Warrants.

(c)   If (i) the Company fails to file the Registration Statement with the SEC
within thirty (30) days after the Closing Date, or (ii) the Registration
Statement fails to become effective within the applicable time period set forth
in Section 2(a) above of ninety (90) or one hundred twenty (120) days, as the
case may be, the Company shall pay to Holders an amount equal to One Thousand
One Hundred Dollars ($1,100) per day until the Registration Statement is
declared effective; provided, however, that in no event shall the aggregate
liability of the Company under this Section exceed $100,000.

3.     Covenants of the Company with Respect to Registration.

The Company covenants and agrees as follows:

(a)   If any stop order shall be issued by the SEC in connection therewith, the
Company shall use commercially reasonable efforts to obtain promptly the removal
of such order.  Following the effective date of the Registration Statement, the
Company shall, upon the request of any Holder, forthwith supply such reasonable
number of copies of the Registration Statement, preliminary prospectus and
prospectus meeting the requirements of the Securities Act, and any other
documents necessary or incidental to the public offering of the Registrable
Securities, as shall be reasonably requested by the Holder to permit the Holder
to make a public distribution of the Holder’s Registrable Securities.  The
obligations of the Company hereunder with respect to the Holder’s Registrable
Securities are subject to the Holder’s furnishing to the Company such
appropriate information concerning the Holder, the Holder’s Registrable
Securities and the terms of the Holder’s offering of such Registrable Securities
as the Company may reasonably request in writing.

(b)   The Company shall pay all costs, fees and expenses in connection with the
Registration Statement filed pursuant to Section 2 hereof including, without
limitation, the Company’s legal and accounting fees, printing expenses, and blue
sky fees and expenses; provided, however, that each Holder shall be solely
responsible for the fees of any counsel retained by the Holder in connection
with such registration and any transfer taxes or

2

--------------------------------------------------------------------------------


underwriting discounts, commissions or fees applicable to the Registrable
Securities sold by the Holder pursuant thereto.

(c)   The Company will take all actions which may be required to qualify or
register the Registrable Securities included in the Registration Statement for
the offer and sale under the securities or blue sky laws of such states as are
reasonably requested by each Holder of such securities, provided that the
Company shall not be obligated to execute or file any general consent to service
of process or to qualify as a foreign corporation to do business under the laws
of any such jurisdiction.

4.     Additional Terms.

(a)   The Company shall indemnify and hold harmless the Holders and each
underwriter, within the meaning of the Securities Act, who may purchase from or
sell for any Holder, any Registrable Securities, from and against any and all
losses, claims, damages and liabilities caused by any untrue statement of a
material fact contained in the Registration Statement, any other registration
statement filed by the Company under the Securities Act with respect to the
registration of the Registrable Securities, any post-effective amendment to such
registration statements, or any prospectus included therein or caused by any
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, except insofar as such
losses, claims, damages or liabilities are caused by any such untrue statement
or omission based upon information furnished or required to be furnished in
writing to the Company by the Holders or underwriter expressly for use therein,
which indemnification shall include each person, if any, who controls any Holder
or underwriter within the meaning of the Securities Act and each officer,
director, employee and agent of each Holder and underwriter; provided, however,
that the indemnification in this Section 4(a) with respect to any prospectus
shall not inure to the benefit of any Holder or underwriter (or to the benefit
of any person controlling any Holder or underwriter) on account of any such
loss, claim, damage or liability arising from the sale of Registrable Securities
by the Holder or underwriter, if a copy of a subsequent prospectus correcting
the untrue statement or omission in such earlier prospectus was provided to such
Holder or underwriter by the Company prior to the subject sale and the
subsequent prospectus was not delivered or sent by the Holder or underwriter to
the purchaser prior to such sale and provided further, that the Company shall
not be obligated to so indemnify any Holder or any such underwriter or other
person referred to above unless the Holder or underwriter or other person, as
the case may be, shall at the same time indemnify the Company, its directors,
each officer signing the Registration Statement and each person, if any, who
controls the Company within the meaning of the Securities Act, from and against
any and all losses, claims, damages and liabilities caused by any untrue
statement of a material fact contained in the Registration Statement, any
registration statement or any prospectus required to be filed or furnished by
reason of this Agreement or caused by any omission to state therein a material
fact required to be stated therein or necessary to make the statements therein
not misleading, insofar as such losses, claims, damages or liabilities are
caused by any untrue statement or omission based upon information furnished in
writing to the Company by the Holder or underwriter expressly for use therein.

(b)   The Holder shall indemnify and hold harmless the Company, from and against
any and all losses, claims, damages and liabilities caused by any untrue
statement of a material

3

--------------------------------------------------------------------------------


fact contained in the Registration Statement, any registration statement or any
prospectus required to be filed or furnished by reason of this Agreement or
caused by any omission to state therein a material fact required to be stated
therein or necessary to make the statements therein not misleading, insofar as
such losses, claims, damages or liabilities are caused by any material untrue
statement or material omission based upon information furnished in writing to
the Company by the Holder expressly for use therein.

(c)   If for any reason the indemnification provided for in the preceding
section is held by a court of competent jurisdiction to be unavailable to an
indemnified party with respect to any loss, claim, damage, liability or expense
referred to therein, then the indemnifying party, in lieu of indemnifying such
indemnified party thereunder, shall contribute to the amount paid or payable by
the indemnified party as a result of such loss, claim, damage or liability in
such proportion as is appropriate to reflect the relative fault of the
indemnified party and the indemnifying party, as well as any other relevant
equitable considerations.

(d)   Promptly after receipt by an indemnified party under this Section 4 of
notice of the commencement of any action (including any governmental action),
such indemnified party will, if a claim in respect thereof is to be made against
any indemnifying party under this Section 4, deliver to the indemnifying party a
written notice of the commencement thereof, and the indemnifying party shall
have the right to participate in, and, to the extent the indemnifying party so
desires, to assume the defense thereof with counsel mutually satisfactory to the
parties; provided, however, that an indemnified party shall have the right to
retain its own counsel, with the fees and expenses to be paid by the
indemnifying party, if representation of such indemnified party by the counsel
retained by the indemnifying party would be inappropriate due to actual or
potential conflict of interests between such indemnified party and any other
party represented by such counsel in such proceeding.  The failure to deliver
written notice to the indemnifying party within a reasonable time of the
commencement of any such action shall relieve such indemnifying party of
liability to the indemnified party under this Section 4 only to the extent the
indemnifying party is prejudiced as a result thereof.

(e)   Neither the filing of a Registration Statement by the Company pursuant to
this Agreement nor the making of any request for prospectuses by the Holder
shall impose upon any Holder any obligation to sell the Holder’s Registrable
Securities.

(f)    Each Holder, upon receipt of notice from the Company that an event has
occurred which requires a Post-Effective Amendment to the Registration Statement
or a supplement to the prospectus included therein, shall promptly discontinue
the sale of Registrable Securities until the Holder receives a copy of a
supplemented or amended prospectus from the Company, which the Company shall
provide as soon as practicable after such notice.

(g)   If the Company fails to keep the Registration Statement referred to above
continuously effective during the requisite period, then the Company shall,
promptly upon the request of any Holder, use commercially reasonable efforts to
update the Registration Statement or file a new registration statement covering
the Registrable Securities remaining unsold, subject to the terms and provisions
hereof, so that the registration of such unsold Registered Securities is
maintained for a number of days beyond the Expiration Date equal to the number
of days that the Holder is unable to sell pursuant to Section 4(f) above.

4

--------------------------------------------------------------------------------


(h)   Each Holder agrees to provide the Company with any information or
undertakings reasonably requested by the Company in order for the Company to
include any appropriate information concerning the Holder in the Registration
Statement or in order to promote compliance by the Company or the Holder with
the Securities Act.

(i)    Each Holder, by its acceptance of the Registrable Securities, agrees to
cooperate with the Company as reasonably requested by the Company in connection
with the preparation and filing of a Registration Statement hereunder.

(j)    Each Holder, on behalf of itself, its affiliates, its successors and
assigns and any other direct or indirect transferee holding any of the Warrants,
the Series G Stock or the Registrable Securities, hereby covenants and agrees
not to, directly or indirectly, offer to “short sell”, contract to “short sell”
or otherwise “short sell” or encourage others to “short sell” any securities of
the Company, including, without limitation, shares of Common Stock that will be
received as a result of the conversion of the Series G Stock or the exercise of
the Warrants.  For purposes of this Agreement, “short selling” shall include any
sale, any trade in any option or other derivative security, any hedging
transaction relating to the securities of the Company or any transaction
intended to affect the price of the Company’s common stock.

 

(k)   If requested in writing by the Company and the managing underwriter of an
underwritten registered public offering by the Company of its Common Stock, the
Holders shall agree not to sell or otherwise transfer or dispose of any Common
Stock of the Company held by such Holders (other than those included in the
registration statement) for a period not to exceed 90 days following the
effective date of a registration statement of the Company filed under the
Securities Act, provided that all officers and directors of the Company enter
into similar agreements identical in terms to that of the Holders.

 

5.     Governing Law.  The Registrable Securities will be, if and when issued,
delivered in California.  This Agreement shall be deemed to have been made and
delivered in the State of California and shall be governed as to validity,
interpretation, construction, effect and in all other respects by the internal
substantive laws of the State of California, without giving effect to the choice
of law rules thereof.

6.     Amendment.  This Agreement may only be amended by a written instrument
executed by the Company and the Holders.

7.     Entire Agreement.  This Agreement constitutes the entire agreement of the
parties hereto with respect to the subject matter hereof, and supersedes all
prior agreements and understandings of the parties, oral and written, with
respect to the subject matter hereof.

8.     Execution in Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same document.

5

--------------------------------------------------------------------------------


9.     Notices.  All communications hereunder shall be in writing and shall be
hand delivered, mailed by first-class mail, couriered by next-day air courier or
by facsimile  at the addresses set forth below.

If to the Holders,                                                      Mercator
Advisory Group, LLC
Monarch Pointe Fund, Ltd.
555 South Flower Street, Suite 4500
Los Angeles, CA  90071
Attention:  David Firestone

With a copy to                                                               
Sheppard Mullin Richter & Hampton LLP
333 South Hope Street
48th Floor
Los Angeles, CA  90071-1448
Telephone No.:  (213) 620-1780
Facsimile No.:  (213) 620-1398
Attention:  David C. Ulich

If to the Company,                                             Spescom Software
Inc.
10052 Mesa Ridge Court, Suite 100
San Diego, CA  92121
Telephone No.:  (858) 625-3000 (ext. 6831)
Facsimile No.:  (858) 625-3010
Attention:  John Low

With a copy to                                                               
Gibson, Dunn & Crutcher LLP
1881 Page Mill Rd.
Palo Alto, CA  94063
Telephone No.:  (650) 849-5383
Facsimile No.:  (650) 849-5083
Attention:  Russell C. Hansen

All such notices and communications shall be deemed to have been duly given: 
(i) when delivered by hand, if personally delivered; (ii) five business days
after being deposited in the mail, postage prepaid, if mailed certified mail,
return receipt requested; (iii) one business day after being timely delivered to
a next-day air courier guaranteeing overnight delivery; (iv) the date of
transmission if sent via facsimile to the facsimile number as set forth in this
Section or the signature page hereof prior to 4:00 p.m. on a business day, or
(v) the business day following the date of transmission if sent via facsimile at
a facsimile number set forth in this Section or on the signature page hereof
after 4:00 p.m. or on a date that is not a business day.  Change of a party’s
address or facsimile number may be designated hereunder by giving notice to all
of the other parties hereto in accordance with this Section.

 

10.   Binding Effect; Benefits.  Any Holder may assign its rights hereunder;
provided, however, that the rights of a Holder hereunder may be transferred by
such Holder or its transferee only to a person or entity who acquires Series G
Preferred Stock or Warrants convertible into or exercisable for an aggregate of
at least 200,000 shares of Common Stock.

6

--------------------------------------------------------------------------------


This Agreement shall inure to the benefit of, and be binding upon, the parties
hereto and their respective heirs, legal representatives, successors and
permitted assigns.  Nothing herein contained, express or implied, is intended to
confer upon any person other than the parties hereto and their respective heirs,
legal representatives and successors, any rights or remedies under or by reason
of this Agreement.

11.   Headings.  The headings contained herein are for the sole purpose of
convenience of reference, and shall not in any way limit or affect the meaning
or interpretation of any of the terms or provisions of this Agreement.

12.   Severability.  Any provision of this Agreement which is held by a court of
competent jurisdiction to be prohibited or unenforceable in any jurisdiction(s)
shall be, as to such jurisdiction(s), ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions of
this Agreement or affecting the validity or enforceability of such provision in
any other jurisdiction.

13.   Jurisdiction.  Each of the parties irrevocably agrees that any and all
suits or proceedings based on or arising under this Agreement may be brought
only in and shall be resolved in the federal or state courts located in the City
of Los Angeles, California and consents to the jurisdiction of such courts for
such purpose.  Each of the parties irrevocably waives the defense of an
inconvenient forum to the maintenance of such suit or proceeding in any such
court.  Each of the parties further agrees that service of process upon such
party mailed by first class mail to the address set forth in Section 9 shall be
deemed in every respect effective service of process upon such party in any such
suit or proceeding.  Nothing herein shall affect the right of either party to
serve process in any other manner permitted by law.  Each of the parties agrees
that a final non-appealable judgment in any such suit or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on such judgment
or in any other lawful manner.

14.   Attorneys’ Fees and Disbursements.  If any action at law or in equity is
necessary to enforce or interpret the terms of this Agreement, the prevailing
party or parties shall be entitled to receive from the other party or parties
reasonable attorneys’ fees and disbursements in addition to any other relief to
which the prevailing party or parties may be entitled.

[The balance of this page is intentionally left blank.]

7

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto as of the date first above written.

 

 

SPESCOM SOFTWARE INC.

 

 

 

 

 

By:

/s/ 

Carl Mostert

 

Name:

 

Carl Mosert

 

Its:

 

President

 

 

 

 

 

HOLDERS:

 

 

 

 

 

MONARCH POINTE FUND, LTD.

 

 

 

 

 

By:

/s/ 

David Firestone

 

Name:

 

David Firestone

 

Its:

 

President

 

 

 

 

 

MERCATOR ADVISORY GROUP, LLC

 

 

 

 

 

By:

/s/ 

David Firestone

 

Name:

 

David Firestone

 

Its:

 

Managing Member

 

8

--------------------------------------------------------------------------------